Title: To Alexander Hamilton from Philip Landais, 14 November 1799
From: Landais, Philip de
To: Hamilton, Alexander


          
            Sir,
            fort. McHenry november 14, 1799
          
          From your great credit, protection and your extreme love to Justice, I am the more encouraged in taking the liberty of addressing myself to you; Being in hopes, you will do, me the kindness to recommand me, for a promotion at the next Session of Congress.
          My having Served with distinction in the year 91 and 92, as a Lieutenant in the Regiment commanded by the Baron de Cambefort, is a Sufficient proof of my Skill, in all kind of military manæuvres; having been appointed Since that in the American Service, in which my good conduct, procured me the esteem and Friendship of Coll. Lewis Tousard and of all my Commanding officers, I earnestly beg of you, that you will listen to my demand.
          I certainly do lose much, by my not having the happiness of Being more known by you; but as flattery never was my guide, and that I suppose you are too much above it, I pray you, to excuse the Freedom with which I will write this Letter to you.
          When the Second Regiment of Artillerists and Engineers was raised, the Officers of the first expected to have been appointed in that corps to a Superior rank, to that, they then held in theirs; but having been disappointed in their expectation they did Hope at least, for a preferance of promotion over those of the Second Regiment, which is to Say, that the Captains and our Lieutenants thought they would be promoted, according to the date of their commission, through both of the Regiments of Artillery.
          I always understood it Should be So; therefore I did not complain, and I was Satisfied of my Situation and happy to find, I was not to be commanded by Officers, who can not, as yet have much knowledge in the military discipline, officers, whom, I now, can Command, and who are much my inferiors in point of rank. I mean Lieutt. Meminger and others holding the 1st. places as Lieutenants in the Second Regiment of Artillery I do not intend to criticise, their personnal qualities of their merit I am ignorant; but as I heard Since, that this expected promotion, was not to take place, I here beg leave, with the greatest Submission to represent you, with the impropriety of our Soon being commanded by them. for generally Speaking if it So  happens, that the officers of the 1st. Regt. Should be ordered in the Same garrison, with either Lieutent. Meminger or any other Officers of his corps, do you not think it will be very hard for the former, to obey the latter? undoubtedly it will be So.
          for my part, as I did Serve a long time, I acknowledge, it will be very painful to me, on their account, to See, that those whose duty, Should be to teach me with discipline and new military tacticks, would either be glad, or obliged in spite of themselves to receive lessons from me.
          I confess it does hurt much my feelings; but as I have no friends, on whose credit I can rely, I put myself, under your generous protection; being in hope, you will take unto your best consideration my representation and the interest of the officers of the first Regiment of artillery.
          as for my talents and capacity, as to an officer, Coll. Stricker of the militia of Baltimore who is a good disciplinarian and an Officer of great Skill; may be refered to, By you. I am not of his acquaintance; therefore he will be more able, to Speack of me, without the least partiality or affection.
          I will accept of a Captain’s Commission in the Regiment, you will be pleased to have me appointed to, well acquainted with the different evolutions (generally pratised in the army), and drawings of fortification, I will deserve more particularly in that capacity, your notice, esteem and protection and it will be a blessing to my aged Parents, reduced from great affluence to the greatest poverty (by the actual Revolution), and deprived of all comfort to life, to owe that very comfort to your generosity, of which they depend upon me for. will you then deprive me of the happiness of being more useful to them and more So to the public? can not this consideration have a considerable weight in your generous breast? yes, Sir! it will, you have a family and it will plead Strongly in my behalf.
          your recommandation to Congress, will be more than Sufficient, and if you do recommand me, I hope, I Shall not be unworthy the appointment.
          deprived of my fortune and friends, my only refuge is in your great protection, and were I, to be as happy, as to obtain that mark of your favor, I would for ever, consider myself under the greatest obligation to you.
          with the greatest respect, I have the honor to be, sir, yours, most obedient and humble Servant.
          
            Philip Landais
            1st. Lt. 1st. R. Arts.
          
          Major General Alexander Hamilton.
        